Opinion issued February 23, 2012.

 
 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-01113-CR
____________
 
loretta marie maxie,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 232nd District Court 
Harris County, Texas
Trial Court Cause No. 975461
 
 

MEMORANDUM
OPINION




          Appellant, Loretta Marie Maxie,
attempts a second appeal of her May 10, 2004 conviction for aggravated sexual
assault of a child.  This Court
previously affirmed the judgment of the trial court.  See
Maxie v. State, No. 01-04-00524-CR, 2005
WL 2850228 (Tex. App.—Hous. [1 Dist.] (Oct. 27, 2005), pet. ref’d.).
              This
court lacks jurisdiction to consider a second appeal from appellant’s final
conviction.  The exclusive
post-conviction remedy in final felony convictions in Texas courts is through a
writ of habeas corpus pursuant to Texas Code of Criminal Procedure article
11.07.  Tex.
Code Crim. Proc. Ann. art. 11.07, § 5 (West Supp. 2010) (providing that “[a]fter
conviction, the procedure outlined in this Act shall be exclusive and any other
proceeding shall be void and of no force and effect in discharging the prisoner”);
Ater v. Eighth Court of Appeals, 802
S.W.2d 241 (Tex. Crim. App. 1991).           
Accordingly, because we lack jurisdiction over the appeal, we dismiss.  See Tex. R. App. P. 25.2(d), 42.3(a),
43.2(f).  We dismiss all
pending motions as moot.
PER CURIAM
Panel consists of Chief Justice
Radack and Justices Higley and Brown. 
Do not publish.   Tex.
R. App. P. 47.2(b).